IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 10, 2008
                                     No. 07-60905
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

SYED AMIR HAMZA BUKHARI

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A79 008 196


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Syed Amir Hamza Bukhari, a native and citizen of Pakistan, petitions this
court for review of the Board of Immigration Appeals (BIA) decision affirming
the Immigration Judge’s (IJ) order denying his request for withholding of
removal. When, as here, the BIA adopts the IJ’s decision, we review the IJ’s
decision. See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
       Bukhari, who sought withholding of removal based on his political opinion,
argues that the IJ’s adverse credibility finding is not supported by the record.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60905

Our review of the record establishes that the IJ’s findings that Bukhari’s
testimony is incredible is supported by the record. For example, Bukhari
testified that he was his district’s General Secretary for a political party that
opposed the government of Pakistan, that he organized and engaged in anti-
government demonstrations, and that he published anti-government pamphlets.
None of those facts were mentioned in Bukhari’s application for withholding of
removal. Bukhari also testified that he was hospitalized after being jailed and
beaten by police for three days because of his political activities. However, he
did not produce any documentation of his hospitalization and treatment.
      Bukhari has not shown that the record compels this court to substitute its
judgment for that of the IJ. See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
      The petition for review is DENIED.




                                       2